PER CURIAM.
First Union Realty Investment Corp. appeals an order setting aside a foreclosure sale. The trial court entered its order after conducting an evidentiary hearing. As the order is supported by competent substantial evidence, we affirm. See R.P.M. Enterprises, Inc. v. Murphy, 575 So.2d 1347, 1348 (Fla. 3d DCA 1991); Ren-Del Enterprises, Inc. v. Florida Keys First State Bank, 539 So.2d 541, 542 (Fla. 3d DCA 1989); see also Prater v. Mortgage Electronic Registration Systems, Inc., 866 So.2d 212 (Fla. 3d DCA 2004); U-M Publishing, Inc. v. Home News Publishing Co., 279 So.2d 379, 380 (Fla. 3d DCA 1973).
Affirmed.